Citation Nr: 0509103	
Decision Date: 03/25/05    Archive Date: 04/01/05	

DOCKET NO.  02-17 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right knee ligamentous injury, currently evaluated at 
30 percent.   

2.  Entitlement to a higher initial evaluation for 
degenerative joint disease of the right knee, currently 
evaluated at 10 percent.   

3.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, that denied the benefits 
sought on appeal.  The veteran, who had active service from 
November 1942 to October 1945, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  

In October 2003, the Board returned the case for additional 
development.  Following accomplishment of the requested 
development, a rating decision dated in November 2004 
increased the evaluation for the veteran's right knee 
disability from 20 percent to 30 percent and granted service 
connection for degenerative joint disease of the right knee 
and assigned a 10 percent evaluation.  The Board construes 
the veteran's claim for an increased evaluation for his 
service-connected right knee disability as including and 
encompassing a claim for an increased evaluation for 
degenerative joint disease of the right knee.  After issuance 
of a Supplemental Statement of Case, the case was returned to 
the Board for final appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's right knee is not shown to be productive of 
any recurrent subluxation or instability, limitation of 
flexion to 30 degrees or limitation of extension to 15 
degrees.  

3.  The veteran has completed 12 years of school, has 
occupational experience as a self-employed livestock broker 
and last worked in December 2000.  

4.  Service connection has been established for residuals of 
a right knee ligamentous injury, evaluated as 30 percent 
disabling and for degenerative joint disease of the right 
knee, evaluated as 10 percent disability, for a combined 
schedular evaluation of 40 percent.  

5.  The veteran's service-connected disabilities are not 
shown to be of such nature and severity as to preclude the 
performance of all types of substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a right knee ligamentous injury have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.68, 4.71a, 
Diagnostic Code 5257 (2004).  

2.  The criteria for an initial evaluation in excess of 
10 percent for degenerative joint disease of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.68, 
4.71a, Diagnostic Code 5010 (2004).  

3.  The requirements for a total evaluation based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 
3.341, 4.1-4.16, 4.18, 4.19 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the rating decisions, 
the Statement of the Case and the Supplemental Statement of 
the Case issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons why his claims were denied.  
In addition, letters to the veteran dated in May 2001 and 
March 2004 specifically informed the veteran of the substance 
of the VCAA and what the VA's and the veteran's 
responsibilities were under the VCAA, including the division 
of responsibility in obtaining evidence.  Those letters, 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), effectively satisfy the notification requirements 
of the VCAA by: (1) Informing the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; (3) 
informing the veteran about the information and evidence the 
claimant was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claims.  

The Board notes that the May 2001 VCAA letter pertaining to 
the veteran's claim for an increased evaluation for his right 
knee disability was provided prior to the initial unfavorable 
decision with respect to that issue, but the Board 
acknowledges that the March 2004 letter, which addressed the 
veteran's claim for a total evaluation based on individual 
unemployability due to service-connected disabilities, as 
well as the claim for an increased evaluation for the right 
knee disability, was provided to the veteran after the 
unfavorable decision with respect to the total rating claim.  
However, in another case regarding the timing of the VCAA 
notice, the United States Court of Appeals for Veterans 
Claims (Court) held that in such situations the veteran has a 
right to a VCAA content-complying notice and proper 
subsequent VA process.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The appropriate notice was provided to the 
veteran pursuant to the Board's request in the October 2003 
remand, the veteran was given an opportunity to respond to 
that notice and the RO subsequently reviewed the veteran's 
claim.  

All the VCAA essentially requires is that the duty to notify 
be satisfied and that a claimant is given an opportunity to 
submit information and evidence in support of their claim.  
This has occurred in this case, and once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 383 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes that the veteran's service medical records 
were previously obtained and are associated with the claims 
file.  In addition, VA treatment records identified by the 
veteran have been obtained.  Further, the veteran has been 
afforded VA examinations in order to assess the severity of 
his service-connected disabilities.  The veteran and his 
representative have not indicated to the RO or the Board that 
there is any additional evidence that needs to be obtained in 
order to fairly decide his claims.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
that the case is ready for appellate review.  


Background and Evidence

Historically, a rating decision dated in June 1946 granted 
service connection for residuals of a right knee injury.  
That rating decision assigned a 10 percent evaluation.  A 
rating decision dated in July 1981 recharacterized the 
veteran's disability as residuals of a right knee ligamentous 
injury.  The July 1981 rating decision also determined that 
the veteran was permanently and totally disabled with a 
combined 60 percent evaluation for nonservice-connected 
disabilities that included ventricular tachycardia and 
hypertension, chronic obstructive pulmonary disease (COPD) 
with a bronchial spastic component and gouty arthritis.  An 
August 1981 letter to the veteran, however, informed him that 
he was not eligible for nonservice-connected pension benefits 
because his countable income exceeded the limit provided by 
law.  

The 10 percent evaluation for the veteran's service-connected 
right knee disability remained in effect until an October 
1996 BVA decision increased the evaluation from 10 percent to 
20 percent.  The 20 percent evaluation then remained in 
effect until, during the course of this appeal, a rating 
decision dated in November 2004 increased the evaluation for 
the veteran's disability from 20 percent to 30 percent 
under38 C.F.R. § 4.71a, Diagnostic Code 5257.  That rating 
decision also granted service connection for degenerative 
joint disease of the right knee and assigned a 10 percent 
evaluation under38 C.F.R. § 4.71a, Diagnostic Code 5010.  

A report of a VA examination performed in May 2001 shows the 
veteran reported that his right knee had become more of a 
problem for him in the last several years.  The veteran 
related that he experienced occasional swelling and that knee 
pain caused him to use a cane.  The veteran reported that he 
had pain when he awoke in the morning that seemed to improve 
with activity, but that he had pain when he was on his feet.  
Physical examination disclosed there was no effusion of the 
right knee.  The range of motion of the right knee was from 0 
to 120 degrees of flexion.  There was mild crepitus with the 
range of motion.  The ligaments were stable, but there was 
pain medially with the McMurray's maneuver.  There was 
tenderness to palpation over the medial joint line.  X-rays 
disclosed the presence of medial joint space narrowing and 
chondrocalcinosis.  The impressions following the examination 
were mild degenerative joint disease of the right knee and 
internal derangement of the right knee.  

A VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability) dated in January 2002 
shows the veteran reported that he had completed 12 years of 
school and had occupational experience buying and selling 
livestock.  The veteran reported that his disability affected 
full-time employment in December 2000 and that he last worked 
full time and became too disabled to work in December 2000.  

A VA Form 21-4138 (Statement in Support Claim) dated in 
January 2002 shows the veteran reported that his knee and leg 
had gotten worse in the last few years.  The veteran 
indicated that he wore a brace to keep the knee from buckling 
and that he took pain pills.  The veteran stated that he had 
been self-employed the last 50 years as a livestock dealer 
buying and selling cattle and hogs, and that his leg would no 
longer allow him to walk like he used to.  The veteran 
indicated that the examination that he received did not tell 
the whole story and that medical records from the VA Medical 
Center in Madison should be consulted.  

VA outpatient treatment records dated between 2001 and 2004 
include a record dated in October 2001 that showed the 
veteran was seen with complaints of right knee pain.  The 
veteran was noted to have a history of recurrent gout and he 
complained of a one-week history of right knee pain and 
swelling.  Examinations of the knees disclosed bilateral 
swelling with the right greater than the left and warmer to 
the touch than the right knee.  The range of motion was 
limited due to pain.  There was a large effusion in the 
parapatellar area, apparently of the right knee.  The veteran 
underwent an arthrocentesis of the right knee and 30 cc's of 
fluid was removed.  The assessment following the procedure 
was gout.  A record dated in November 2001 reflects that the 
veteran had been provided a knee brace and a cane fitted with 
an ice tip for use in icy weather.  Educational principles 
indicated that the veteran understood and demonstrated a full 
weight bearing status, 2-point gait pattern and was 
independent in the level of assistance required to ensure 
safety.  In January 2002, the veteran was seen in the 
physical therapy clinic for pain in his right knee.  The 
veteran reported complaints of pain above his kneecap on the 
right side.  Objective examination disclosed the active and 
passive range of motion of both knees was within full limits 
and that strength was described as 5/5 for all musculature.  
Pain was described as 6/10 with touching of the right 
quadriceps tendon insertion.  Lachman's, varus/valgus stress, 
McMurray and plica tests were negative.  The assessment was 
mild quadriceps tendinitis.  A record dated in March 2004 
showed the chief complaint and reason for the veteran's visit 
was a focus on the right knee.  The veteran reported that 
over the past six months he had experienced increasing pain 
especially with climbing stairs.  The veteran also reported 
occasional laxity and swelling, but no redness or warmth over 
the joint.  Examination of the right knee was positive for 
crepitus, but there was no redness, swelling or warmth over 
the joint.  The assessment was that it was appropriate to get 
a follow-up with physical therapy since the veteran was 
service connected for his right knee.  A record dated in July 
2004 reflects that the veteran obtained a new brace for his 
right knee.  

A report of a VA examination performed in August 2004 shows 
the veteran reported that right knee pain was present all the 
time.  It was noted that the pain was aggravated by buckling 
of the knee.  The veteran related that the knee was stiff 
100 percent of the time and that he experienced rare episodes 
of swelling in the past.  The report indicated that there was 
no redness, locking or flare-ups.  It was noted that the knee 
buckled about once a month and that at that time he had 
increased pain and could barely walk for two days.  On 
functional assessment, the veteran was unable to go fishing, 
but was able to walk a block but when he had a flare-up, he 
could only walk about 100 feet.  Walking was limited by pain 
and the veteran had difficulty with stairs.  

Examination of the knee disclosed diffuse tenderness medially 
with bony hypertrophy medially.  There was no erythema, 
increased warmth or deformity.  There was a negative 
Lachman's and posterior drawer signs.  Medial and lateral 
ligaments were intact and there was a negative patellar 
grind.  The veteran was unable to do an adequate McMurray's 
test secondary to pain.  Range of motion was 28 to 100 
degrees limited by pain.  The examiner indicated that 
extension was 28 degrees short of full extension secondary to 
pain.  The examiner reported that the veteran utilized a cane 
to walk but that he did not have a limp and that when he 
walked, he appeared to extend his knee to about 5 degrees 
short of full extension.  The examiner commented that 
functional range of motion of the knee joint was not 
significantly affected by pain, fatigue, weakness, repetition 
or incoordination.  X-ray examination of the right knee 
disclosed mild degenerative joint disease.  The assessment 
following the examination was right knee degenerative joint 
disease which as likely as not was secondary to the injury in 
service.  It was noted that the veteran did not have 
ankylosis of the knee, but that pain limited him from full 
extension of the knee.  

VA outpatient treatment dated after the August 2004 VA 
examination show the veteran continued to be seen with 
complaints associated with his right knee.  A record dated in 
October 2004 shows the veteran was seen with complaints of 
right knee pain that was constant and variable and worse with 
walking, going up or down stairs or extending the knee at 
night.  The veteran indicated that the knee occasionally 
buckled and that it woke him at night frequently.  The 
assessment was osteoarthritis with knee pain.  


Law and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case with respect to the 
evaluation for the recently service-connected degenerative 
joint disease of the right knee, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.4, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

The veteran's two disabilities of his right knee are 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 
5010.  Under Diagnostic Code 5257, evaluations are assigned 
based on the degree of recurrent subluxation or lateral 
instability of the knee.  The currently assigned 30 percent 
evaluation is assigned for severe recurrent subluxation or 
lateral instability.  The 30 percent evaluation represents 
the highest evaluation assignable under Diagnostic Code 5257.  

Under Diagnostic Code 5010, for traumatic arthritis, 
evaluations are assigned as they are for degenerative 
arthritis under Diagnostic Code 5003, which in turn are rated 
based on the limitation of motion under the appropriate 
Diagnostic Code for the specific joint involved, in this case 
the knee.  The Board notes that 38 C.F.R. § 4.71, Plate II 
shows that motion of the knee, flexion and extension, is from 
0 to 140 degrees.  Motion of the knee is evaluated under 
Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, 
for limitation of flexion, a 10 percent evaluation is for 
assignment when flexion is limited to 45 degrees, a 
20 percent evaluation when flexion is limited to 30 degrees, 
and a 30 percent evaluation when flexion is limited to 
15 degrees.  Under Diagnostic Code 5261 for limitation of 
extension, a 10 percent evaluation is for assignment when 
extension is limited to 10 degrees, a 20 percent evaluation 
when extension is limited to 15 degrees, a 30 percent 
evaluation when extension is limited to 20 degrees, and a 
40 percent evaluation when extension is limited to 
30 degrees.  

Based on the evidence for consideration the Board is of the 
opinion that the veteran's right knee disabilities do not 
warrant higher evaluations.  With respect to the evaluation 
for the residuals of a right knee ligamentous injury under 
Diagnostic Code 5257, while the veteran is in receipt of a 30 
percent evaluation under that Diagnostic Code, which the 
Schedule for Rating Disabilities contemplates is for 
assignment for severe recurrent subluxation or lateral 
instability, the evidence does not demonstrate that the 
veteran has any subluxation or instability of his right knee.  
VA examination performed in May 2001 and August 2004, as well 
as the VA treatment records dated between 2001 and 2004, do 
not describe or report any subluxation.  In addition, the two 
VA examinations reported that the right knee ligaments were 
stable or intact, and no instability was reported in the 
treatment records.  Consequently, the Board concludes that a 
higher evaluation for the residuals of a right knee 
ligamentous injury is not warranted.  

As for the evaluation of the degenerative joint disease of 
the right knee, while the evidence clearly demonstrates that 
the veteran has some limitation of motion and that pain 
contributes to this limitation of motion, none of the VA 
examinations or treatment records show that flexion of the 
veteran's right knee is limited to 30 degrees, the criteria 
for the next higher 20 percent evaluation under Diagnostic 
Code 5260.  In this regard, the May 2001 VA examination 
reported that flexion of the right knee was to 120 degrees, 
and a treatment record dated in January 2002 described the 
veteran's active and passive range of motion as within normal 
limits.  And while the August 2004 VA examination performed 
in August 2004 indicates that there was a greater degree of 
limitation of flexion at the time of the examination, flexion 
was to 100 degrees, well beyond the criteria for a higher 
evaluation under Diagnostic Code 5260 based on limitation of 
flexion.  Thus, a higher evaluation is not for degenerative 
joint disease of the right knee under Diagnostic Code 5260.

With respect to an evaluation of the veteran's degenerative 
joint disease of the right knee under Diagnostic Code 5261 
based on limitation of extension, neither the VA examination 
performed in May 2001 or the treatment records dated between 
2001 and 2004 describe any limitation of extension.  The May 
2001 examination indicated that extension was to 0 degrees 
and, as indicated above, the treatment record dated in 
January 2002 described the veteran's active and passive range 
of motion as within normal limits.  While the August 2004 VA 
examination indicted that the veteran's extension was limited 
to 28 degrees due to pain, the examiner also reported that 
when the veteran walked he did so without any limp and that 
the veteran extended his knee to 5 degrees short of full 
extension.   The examiner then noted that the function of the 
knee joint was not significantly affected by pain.  Thus, 
despite the indication from the August 2004 examination that 
the veteran's right knee extension was limited to 28 degrees, 
the actual functional impairment of that knee due to 
limitation of extension was noted to be much less by the 
examiner, to only a loss of 5 degrees of extension.  

Since a "[d]isability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance,"38 C.F.R. § 4.40, the Board believes that the 
limitation of extension to 28 degrees reported in the August 
2004 examination report does not accurately reflect the 
impairment of the veteran's right knee due to limitation of 
extension.  The examiner clearly indicted that the veteran 
ambulated without a limp and appeared to extend his knee to 
about 5 degrees short of full extension and that the 
functional range of motion of the knee joint was not 
significantly affected by pain, fatigue, weakness, repetition 
or incoordination.  As such, the Board concludes that the 
veteran's right knee does not manifest limitation of 
extension to 10 degrees, and consequently a higher evaluation 
is not warranted under Diagnostic Code 5261.

The Board has also considered whether there is any additional 
functional impairment due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness, but finds that 
a higher evaluation is not warranted.  In this regard, the 
Board notes that the veteran's right knee was symptomatic at 
the time of the May 2001 VA examination, yet flexion was 
still possible from 0 to 120 degrees, and the examiner who 
performed the August 2004 VA examination specifically 
indicated that the functional range of motion of the knee 
joint was not significantly affected by pain, fatigue, 
weakness, repetition or incoordination.  In order to warrant 
a rating in excess of 10 percent with consideration of the 
provisions of 38 C.F.R. § 4.40 and 4.45, the record would 
have to contain some objective evidence of additional 
functional impairment due to such factors as pain and 
fatigability that would warrant a higher evaluation under 
either Diagnostic Code 5260 or 5261 in this case and beyond 
what is currently objectively shown.  Without objective 
findings comparable to limitation of either extension or 
flexion to the degree specified in the Rating Schedule for a 
higher evaluation even with consideration of the provisions 
set forth in DeLuca, supra, the Board finds that a higher 
evaluation is not warranted for the veteran's service-
connected right knee disability.  Accordingly, the Board 
finds that entitlement to an evaluation in excess of 10 
percent for degenerative joint disease of the right knee is 
not warranted.  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this case, there 
has been no assertion or showing by the veteran that his 
right knee has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

With respect to the veteran's claim for a total evaluation 
based on individual unemployability, applicable law provides 
that a total disability rating for compensation may be 
assigned where the schedular rating is less than total when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is one such disability, this disability shall be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  However, it is the established policy 
of the VA that all veterans who are unable to secure or 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled on an extraschedular basis.  38 C.F.R. § 4.16(b).  

Based on this record and evidence, it is clear that the 
veteran does not meet the percentage requirements for 
consideration of a total evaluation under 38 C.F.R. 
§ 4.16(a).  The veteran's service-connected disabilities are 
rated less than 100 percent disabling, and the combined 
evaluation for the veteran's two service-connected 
disabilities is 40 percent, less than the combined rating of 
70 percent or more contemplated under 38 C.F.R. § 4.16(a).  

The Board also is of the opinion that the medical evidence 
does not demonstrate that the veteran is unable to obtain or 
maintain substantially gainful employment due solely to his 
service-connected disabilities.  At this point the Board must 
point out that age may not be considered in evaluating 
service-connected disabilities and in claims for 
unemployability based on service-connected disabilities.  
38 C.F.R. § 4.19.  The Board also notes that the record 
reflects that the veteran has been determined to be totally 
disabled due to nonservice-connected disability as far back 
as April 1981.  In this regard, a rating decision dated in 
July 1981 reflects that the veteran was totally disabled due 
to disabilities that included ventricular tachycardia and 
hypertension, COPD with bronchial spastic component and gouty 
arthritis, for a combined evaluation of 60 percent.  The 
record continues to reflect that, in addition to the 
veteran's service connected disabilities of his right knee, 
he continues to receive treatment for his nonservice-
connected disabilities.  

The Board also notes that despite the veteran's 
representations in 1981 that he was totally disabled at that 
time, he has recently reported that it was only in 
approximately December 2000 that he contended that his 
service-connected disability became so severe that he was 
unable to work on a full-time basis and became too disabled 
to work.  However, the record reflects that while the veteran 
may experience pain, swelling and limitation of motion of his 
right knee, he is able to bear weight and ambulate with the 
assistance of a brace and cane.  It is also significant that 
there is no medical opinion of record that indicates that the 
veteran is totally disabled based solely on the severity of 
his service-connected right knee disabilities.  Accordingly, 
the Board concludes that a total evaluation based on 
individual unemployability due to service-connected 
disabilities is not warranted.  


ORDER

An evaluation in excess of 30 percent for residuals of a 
right knee ligamentous injury is denied.  

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the right knee is denied.  

A total evaluation based on individual unemployability due to 
service-connected disabilities is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


